Citation Nr: 1517408	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-30 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for posttraumatic concussion syndrome with a history of skull fracture, with residuals of headaches, sleep difficulty, anxiety, depression, irritability, and memory problems, prior to May 5, 2011, and a rating higher than 40 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for unilateral deafness, left ear.

3.  Entitlement to an initial rating higher than 10 percent for recurrent vertigo.

4.  Entitlement to service connection for a right foot fifth metatarsal fracture.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued 10 percent ratings for posttraumatic concussion syndrome and unilateral deafness of the left ear, and denied service connection for a right foot fifth metatarsal fracture.  A separate August 2008 rating decision from the RO in Atlanta, Georgia, granted service connection for recurrent vertigo and assigned a 10 percent rating effective January 19, 2006.

A January 2012 rating decision increased the rating for posttraumatic concussion syndrome to 40 percent effective May 5, 2011.

During the appeal period, the Veteran has asserted that his service-connected disabilities prevent him from maintaining employment.  This raises a derivative claim of entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of his claims for higher ratings and, therefore, also at issue in this appeal.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2006 VA Form 9, the Veteran indicated his desire to testify at a Board hearing held at the RO (Travel Board hearing).  Notably, this VA Form 9 was filed prior to the promulgation of a statement of the case (SOC).  Nevertheless, in an April 2015 motion, the Veteran's representative stated that the Veteran still wished to testify at a Travel Board hearing in support of the claims on appeal.  

Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand these claims to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's requested Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead).  Regardless of the type, notify him of the date, time, and location of his hearing.  Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




